Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	Regarding Claims 1-6 Meguriya et al. (US 2016/0215475 A1) teaches a work machine comprising: a work implement (1a, 1b, 1c) having a plurality of front members (Fig 2); a plurality of hydraulic actuators (3a-3c) configured to drive the plurality of front members (Fig 2); an operation device (4a-4f) configured to instruct an action for each of the plurality of hydraulic actuators (3a-3c) in response to an operation by an operator (Fig 1-3); and a controller (9)  including a target speed calculation section (9c) configured to calculate target speeds individually for the plurality of front members (par.0070) such that, when the operation device (4a-4f) is operated, the work implement (1a, 1b, 1c) is limited so as to be positioned above a predetermined target surface (see Fig 5 par.0070-73). However, Meguriya et al remains silent regarding the following limitations wherein the controller  including a high fluctuation target speed calculation section configured to allocate a high frequency component separated by the signal separation section preferentially to one of the front members, the one front member having a relatively small inertial load, from among the plurality of front members to calculate high fluctuation target speeds 63individually for the plurality of front members; a high fluctuation target actuator speed calculation section configured to calculate the high fluctuation target speeds individually for the plurality of actuators, based on the high fluctuation target speeds for the plurality of front members calculated by the high fluctuation target speed calculation section and posture data of the plurality of front members; a low fluctuation target actuator speed calculation section configured to calculate low fluctuation target speeds individually for the plurality of actuators, based on the low frequency component separated by the signal separation section and the posture data of the plurality of front members; and an actuator controller configured to control the plurality of actuators individually, based on values obtained by adding results of the calculation of the high fluctuation target actuator speed calculation section and results of the calculation of the low fluctuation target actuator speed calculation section individually for the plurality of actuators.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804. The examiner can normally be reached M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIY TEKA/Primary Examiner, Art Unit 3745